MURDOCK, Justice
(concurring specially).
The main opinion states that, “[gjiven the nature of the award made by the arbitrators in this case and the nature of the resulting judgment the circuit court properly ordered the clerk to enter, it is apparent that the circuit court must take some additional responsibility for enforcing that award and the resulting judgment.” 110 So.3d at 377-78. By way of example, the circuit court might well find it appropriate to coordinate the parties’ fulfillment of the arbitration award and judgment entered on that award by requiring the parties to deposit releases or bonds and to make payment into the circuit court, with the provision that such documents and payment will be held by the court pending performance by the other party of its obligation under the judgment.